Exhibit 10.20

 

LEASE AGREEMENT

 

This lease is made this              day of January 2012, by and between Barrett
Investment Properties, LLC, a Georgia limited liability company (hereinafter
called “Landlord”), and Synageva BioPharma Corp., a Delaware corporation
(hereinafter called “Tenant”).

 

WITNESSETH

 

1. PREMISES

 

Landlord, for and in consideration of rents, covenants, agreements, and
stipulations hereinafter mentioned, provided for and contained herein to be
paid, kept and performed by Tenant, leases and rents unto Tenant, and Tenant
hereby leases and takes upon the terms and conditions which hereinafter appear,
the following described property (hereinafter called the “Premises”), to wit:

 

That certain property containing approximately 1.5843 acres of land, as improved
with an industrial office building containing 10,800 square feet and related
parking, drives and landscaping, located at 150 Ben Burton Road, Bogart, Georgia
30622.

 

2. TERM

 

(A) The tenant shall have and hold the Premises for a term (the “Term”)
beginning on the date that Landlord shall deliver the Premises with the
“Landlord Work” (as defined in Attachment 1, attached hereto and incorporated
herein) completed (such date referred to as the “Commencement Date”), and ending
on the last day of the calendar month which is twenty-four (24) months after the
Rent Commencement Date (as defined in Section 3[B] below), at midnight, unless
sooner terminated as hereinafter provided. Landlord shall complete the
Landlord’s Work and deliver the Premises to Tenant on or before January 31,
2012.

 

(B) Tenant is hereby granted the option to extend the Term up to five (5) times
for a period of one (1) year each time (each such extension a “Renewal Term”) by
giving written notice to Landlord of Tenant’s intention to exercise such
extension, no later than thirty (30) days prior to the expiration of the Term as
it then would otherwise expire.

 

3. RENTAL

 

(A) Tenant agrees to pay to Landlord as stated in the Lease, without demand,
deduction, or setoff, annual rental (“Rent”) as set forth below, in advance on
the first day of each calendar month of the term hereof. Upon execution of this
Lease, Tenant shall pay Landlord the first full month’s Rent due hereunder. Rent
for any period during the term hereof which is for less than one month shall be
a prorated portion of the monthly rental due.

 

    

Annual Rent
per square foot

   Total Annual
Rent      Monthly
Rent  

Initial Term

   $3.00 per square foot    $ 32,400       $ 2,700   

Renewal Period 1

   $3.88 per square foot    $ 42,000       $ 3,500   

Renewal Period 2

   $4.44 per square foot    $ 48,000       $ 4,000   

Renewal Period 3

   $5.55 per square foot    $ 60,000       $ 5,000   

Renewal Period 4

   $6.11 per square foot    $ 66,000       $ 5,500   

Renewal Period 5

   $6.66 per square foot    $ 72,000       $ 6,000   

 

(B) Tenant’s obligation to pay Rent shall commence on the date which is ninety
(90) days after the Commencement Date (the “Rent Commencement Date”). No Rent
shall accrue from the date of this Lease through the Rent Commencement Date. In
the event that the Rent Commencement Date is any date other than the first day
of a calendar month, Rent shall be prorated for such month.



--------------------------------------------------------------------------------

4. LATE CHARGES

If Landlord fails to receive all or any portion of Rent payment within ten
(10) days after written notice that such amount has not been paid when due,
Tenant shall pay Landlord, as additional rent, a late charge equal to ten
percent (10%) of the overdue amount. The parties agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of such late payment.

 

5. SECURITY DEPOSIT

Tenant shall deposit with Landlord upon execution of this Lease $2,500.00 as a
security deposit which shall be held by Landlord, without liability to Tenant
for any interest thereon, as security for the full and faithful performance by
Tenant of each and every term, covenant and condition of this Lease of Tenant.
If any of the rents or other charges or sums payable by Tenant to Landlord shall
be overdue and unpaid or should Landlord make payments on behalf of Tenant as
permitted hereunder, or should Tenant fail to perform any terms of this Lease,
then Landlord may, at its option, appropriate and apply the security deposit, or
so much thereof as may be necessary to compensate Landlord toward the payment of
the rents, charges or other sums due from Tenant, or towards any loss, damage or
expense sustained by Landlord resulting from such default on the part of Tenant;
and in such event Tenant shall upon demand restore the security deposit to the
original sum deposited. In the event Tenant performs all of Tenant’s other
obligations under this Lease, the security deposit shall be returned in full to
Tenant within thirty (30) days after the date of the expiration or sooner
termination of the term of this Lease and the surrender of the Premises by
Tenant in compliance with the provision of this Lease.

 

6. UTILITY BILLS

Tenant shall pay all utility bills, including, but not limited to water, sewer,
gas, electricity, fuel, light and heat bills for the Premises and Tenant shall
pay all charges for garbage collection or other sanitary services.

 

7. USE OF PREMISES

Tenant shall use the Premises as a biomedical laboratory and pharmaceutical
manufacturing facility, together with office, warehouse and any related lawful
uses. The Premises shall not be used for any illegal purposes. Landlord hereby
warrants and represent that the current zoning of the Premises allows for such
use by Tenant.

 

8. ABANDONMENT OF THE PREMISES

Tenant agrees not to abandon the Premises during the term of this Lease and
agrees to use the Premises for the purpose herein leased until the expiration
hereof.

 

9. TAXES

Tenant shall pay to Landlord, or directly to the applicable taxing authority, as
additional rental during the Term of this Lease, and any extension or renewal
thereof, the ad valorem taxes (property taxes) and assessments relating to the
Premises, upon receipt by Tenant of a copy of the applicable bill for such
taxes. If the years of the Lease Term fail to coincide with the tax year, then
the taxes shall be prorated accordingly. If such taxes for the year in which the
Lease expires or terminates are not ascertainable before payment of the last
month’s Rent, then the amount of such taxes assessed against the Premises for
the previous tax year shall be used as a basis for determining the amount to be
paid by Tenant for that portion of the last Lease year. All amounts shall be due
and payable within thirty (30) days after receipt of notice from Landlord as to
the amount due.

 

10. INDEMITY; INSURANCE

(A) Tenant agrees to and hereby does indemnify and save Landlord harmless
against all claims for damages to persons or property by reason of Tenant’s use
or occupancy of the Premises, and all expenses incurred by Landlord because
thereof, including attorney’s fees and/or court costs. Supplementing the
foregoing and in addition thereto, Tenant shall during the term of this lease
and any extension or renewal thereof, and at Tenant’s expense, maintain in full
force and effect comprehensive general liability insurance with limits of
$500,000.00 per person and $1,000,000.00 per incident, and property damage
limits of $100,000.00, which insurance shall contain a special endorsement
recognizing and insuring any liability accruing to Tenant under the first
sentence of paragraph 10, and naming Landlord as additional insured. Tenant
shall



--------------------------------------------------------------------------------

provide evidence of such insurance to Landlord prior to the commencement of the
term of this Lease. Landlord and Tenant each hereby release and relieve the
other, and waive its right of recovery, for loss or damage arising out of
incident to the perils insured against which perils occur in, on or about the
Premises, whether due to the negligence of Landlord or Tenant or their
employees, contractors and/or invitees, to the extent that such loss or damage
is covered by such comprehensive general liability insurance. Landlord and
Tenant shall, upon obtaining the policies of insurance required, give notice to
the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease.

 

(B) Landlord shall maintain in full force and effect during the Term, at
Landlord’s sole cost, all risk, including flood, insurance covering the
Premises, and commercial general liability insurance in such amount as
customarily maintained for similar properties in the area.

 

(C) Each party shall deliver to the other certificates of all insurance
reflecting evidence of required coverages upon request.

 

11. REPAIRS BY LANDLORD

 

Landlord agrees to keep in good repair the roof, foundations, and exterior walls
of the Premises (exclusive of all glass and exclusive of all exterior doors) and
underground utility and sewer pipes outside the exterior walls of the building,
except repairs rendered necessary by the negligence or wrongful acts of Tenant,
employees, or invitees, the cost of which shall be the responsibility of Tenant.
Tenant shall promptly report in writing to Landlord any defective condition
known to it which Landlord is required to repair. In the event that Landlord
shall fail to perform any such maintenance or repair, and such failure shall
continue for thirty (30) days after notice from Tenant, then Tenant shall have
the right to perform any such maintenance or repair and charge the reasonable
actual cost thereof to Landlord.

 

12. REPAIRS BY TENANT

 

Tenant shall, through the initial term of the Lease, and any extension or
renewal thereof, at its expense, maintain in good order and repair the interior
of the building located upon the Premises, including the building heating and
air conditioning equipment (including but not limited to replacement of parts,
compressors, air handling units and heating units) and other improvements
located thereon, except those repairs expressly required to be made by Landlord
hereunder. Tenant agrees to return the Premises to Landlord at the expiration or
prior termination of this Lease, in as good condition and repair as when first
received, natural wear and tear, damage by storm, fire, lightning, earthquake or
other casualty alone excepted.

 

13. ALTERATIONS

 

Tenant shall not make any alterations, additions, or improvements to the
Premises which have a material effect on the structure of the building on the
Premises without Landlord’s prior written consent. Tenant shall have the right
to make any other improvements to the Premises as Tenant shall desire, without
prior consent of Landlord. Tenant shall promptly remove any alterations,
additions, or improvements constructed in violation of this Paragraph 13 upon
Landlord’s written request. All approved alterations, additions, and
improvements will be accomplished in a good and workmanlike manner, in
conformity with all applicable laws and regulations, and by a contractor
approved by Landlord, free of any liens or encumbrance. Tenant shall have the
right to remove any and all alterations, additions, improvements, and any of
Tenant’s machinery or equipment, at the expiration or termination of the Lease,
and any alterations, additions, and improvements not removed by Tenant shall
become Landlord’s property and shall be surrendered to Landlord upon the
termination of this Lease. Tenant shall repair, at Tenant’s expense, any damage
to the Premises caused by the removal of any machinery or equipment.

 

14. REMOVAL OF FIXTURES

 

Tenant may (if not in default hereunder) prior to the expiration of this Lease,
or any extension or renewal thereof, remove all fixtures and equipment which it
has placed in the Premises, provided the Tenant repairs all damage to the
Premises caused by such removal.



--------------------------------------------------------------------------------

15. DESTRUCTION OF OR DAMAGE TO PREMISES

 

If the Premises are totally destroyed by storm, fire, lightning, earthquake or
other casualty, this Lease shall terminate as of the date of such destruction
and Rent shall be accounted for as between Landlord and Tenant as of that date.
If the Premises are damaged but not wholly destroyed by any such casualties,
Rent shall abate in such proportion as use of the Premises has been destroyed
and Landlord shall restore the Premises to substantially the same condition as
before damage as speedily as is practicable, whereupon full. Rent shall
recommence. In the event the Premises are so destroyed that they cannot be
repaired or rebuilt within one hundred eighty (180) days after the date of the
damage or destruction, then either the Landlord or the Tenant may terminate and
cancel this Lease upon ten (10) days written notice to the other party, given
within thirty (30) days after such casualty.

 

16. GOVERNMENTAL ORDERS

 

Tenant agrees, at its own expense, to comply promptly with all requirements of
any legally constituted public authority made necessary by reason of Tenant’s
particular occupancy of the Premises. Landlord agrees to comply promptly with
any such requirements if not made necessary by reason of Tenant’s particular
occupancy. It is mutually agreed, however, between Landlord and Tenant, that if
in order to comply with such requirements, the cost to Landlord or Tenant, as
the case may be, shall exceed a sum equal to one year’s Rent, then Landlord or
Tenant who is obligated to comply with such requirements may terminate this
Lease by giving written notice of termination to the other party by certified
mail, which termination shall become effective sixty (60) days after receipt of
such notice and which notice shall eliminate the necessity of compliance with
such requirements by giving such notice unless the party receiving such notice
of termination shall, before termination becomes effective, pay to the party
giving notice all cost of compliance in excess of one year’s Rent, or secure
payment of said sum in manner satisfactory to the party giving notice.

 

17. CONDEMNATION

 

If the whole of the Premises or such portion thereof as will make the Premises
unusable for the purposes herein leased, are condemned by any legally
constituted authority for any public use or purposes, or conveyed in lieu
thereof, then in either of said events the Term hereby granted shall cease from
the date when possession thereof is taken by public authorities, the Lease shall
terminate, and Rent shall be accounted for as between Landlord and Tenant as of
said date. Such termination, however, shall be without prejudice to the rights
of either Landlord or Tenant to recover compensation and damage caused by
condemnation from the condemnor. It is further understood and agreed that
neither the Tenant nor Landlord shall have any rights in any award made to the
other by any condemnation authority notwithstanding the termination of the Lease
as herein provided. If a portion of the Premises shall be so taken, and the
portion taken is insubstantial and does not give rise to termination rights as
set forth above, this Lease shall not terminate, and Rent shall be equitably
reduced based upon the amount of the Premises, if any, so taken

 

18. ASSIGNMENT AND SUBLETTING

 

Tenant shall not, without the prior written consent of Landlord, which shall not
be unreasonably withheld, assign this Lease or any interest hereunder, or sublet
the Premises or any part thereof, or permit the use of the Premises by any party
other than the Tenant; provided, however, that Tenant shall have the right to
assign this lease or its rights hereunder to any entity which is affiliated with
or related to Tenant, without Landlord’s consent. Consent to any assignment or
sublease shall not impair the provision and all later assignments or subleases
shall be made likewise only on the prior written consent of Landlord. The
assignee of Tenant, at the option of Landlord, shall become liable to Landlord
for all obligations of Tenant hereunder, but no sublease or assignment by Tenant
shall relieve Tenant of any liability hereunder.

 

19. EVENTS OF DEFAULT

 

The happening of any one or more of the following events (hereinafter any one of
which may be referred to as an “Event of Default”) during the term of this
Lease, or any renewal or extension thereof, shall constitute a breach of this
Lease on the part of the Tenant; (A) Tenant falls to pay the Rent as provided
herein, and such failure continues



--------------------------------------------------------------------------------

for ten (10) days after Tenant receives written notice of such failure;
(B) Tenant abandons the Premises; (C) Tenant fails to comply with or abide by
and perform any other obligation imposed upon Tenant under this Lease, and such
failure continues for thirty (30) days after Tenant receives written notice of
such failure, provided that if such failure cannot reasonably be cured in 30
days, such failure shall not be an Event of Default so long as Tenant commences
such cure within 30 days and diligently pursues such cure; (D) Tenant is
adjudicated bankrupt; (E) a permanent receiver is appointed for Tenant’s
property and such receiver is not removed within sixty (60) days after written
notice from Landlord to Tenant to obtain such removal ; (F) Tenant, either
voluntarily or involuntarily, takes advantage of any debt or relief proceedings
under the present or future law, whereby the Rent or any part thereof is, or is
proposed to be reduced or payment thereof deferred; (G) Tenant makes an
assignment for benefit of creditors; or (H) Tenant’s effects are levied upon or
attached under process against Tenant, which is not satisfied or dissolved
within thirty (30 ) days after written notice from Landlord to Tenant to obtain
satisfaction thereof.

 

20. REMEDIES UPON DEFAULT

 

Upon the occurrence of an Event of Default, Landlord, in addition to any and all
other rights or remedies it may have at law or in equity, shall have the option
of pursuing any one or more of the following remedies:

 

  (A) Landlord may terminate this Lease by giving notice of termination, in
which event this Lease shall expire and terminate on the date specified in such
notice of termination, with the same force and effect as though the date so
specified were the date herein originally fixed as the termination date of the
term of this Lease, and all rights of Tenant under this Lease and in and to the
Premises shall expire and terminate, and Tenant shall remain liable for all
obligations under this Lease arising up to the date of such termination and
Tenant shall surrender the Premises to Landlord on the date specified in such
notice;

 

  (B) Landlord may terminate this Lease as provided in Paragraph 20(A) hereof

 

21. NO ESTATE IN LAND

 

This Lease shall create the relationship of Landlord and Tenant between the
parties hereto. No estate shall pass out of Landlord. Tenant has only a usufruct
not subject to levy and sale, and not assignable by Tenant except by Landlord’s
consent.

 

22. HOLDING OVER

 

If Tenant remains in possession of the Premises after expiration of the term
hereof, with Landlord’s acquiescence and without any express agreement of the
parties, Tenant shall be a tenant at will at the rental rate which is in effect
at end of this Lease and there shall be no renewal of this Lease by operation of
law. If Tenant remains in possession of the Premises after expiration of the
term hereof without Landlord’s acquiescence, Tenant shall be a tenant at
sufferance and commencing on the date following the date of such expiration, the
monthly Rent payable under paragraph 3 above shall for each month, or fraction
thereof during which Tenant so remains in possession of the Premises, be one
hundred fifty percent (150%) of the monthly Rent otherwise payable under
Paragraph 3 above.

 

23. ATTORNEY’S FEES

 

In the event that any action or proceeding is brought to enforce any term,
covenant or condition of this Lease on the part of the Landlord or Tenant, the
prevailing party in such litigation shall be entitled to recover reasonable
attorney’s fees actually incurred by the prevailing party. Furthermore, Landlord
and Tenant agree to pay attorney’s fees and expenses of the other party to this
Lease (either Landlord or Tenant) if it is made a party to litigation because of
its being a party to this Lease and when it has not engaged in any wrongful
conduct itself.

 

24. RIGHTS CUMULATIVE

 

All rights, powers and privileges conferred hereunder upon parties hereto shall
be cumulative and not restrictive of those given by law.



--------------------------------------------------------------------------------

25. WAIVER OF RIGHTS

 

No failure of Landlord to exercise any power given Landlord hereunder or to
insist upon strict compliances by Tenant of its obligations hereunder and no
custom or practice of the parties at variance with the terms hereof shall
constitute a waiver of Landlord’s right to demand exact compliance with the
terms hereof.



--------------------------------------------------------------------------------

26. ENVIRONMENTAL LAWS

 

Tenant represents and warrants that Tenant shall comply with all applicable
environmental laws and that Tenant shall not permit any of its employees,
brokers, contractors or subcontractors, or any person present on the Premises to
generate, manufacture, store, dispose or release on, about, or under the
Premises any toxic waste or hazardous substances which would result in the
Premises not complying with any applicable environmental laws.

 

27. TIME OF ESSENCE

 

Time is of the essence in this Lease.

 

28. DEFINITIONS

 

“Landlord” as used in this Lease shall include the undersigned, its heirs,
representatives, assigns and successors in title to the Premises. “Tenant” shall
include the undersigned and its heirs, representatives, assigns and successors,
and if this Lease shall be validly assigned or sublet, shall include also
Tenant’s assignees or subtenants as to the Premises covered by such assignment
or sublease.

 

29. NOTICES

 

All notices required or permitted under this Lease shall be in writing and shall
be personally delivered or sent by U.S. Certified Mail, return receipt
requested, postage paid, addressed as follows:

 

If to Landlord:    Barrett Investment Properties, LLC   

1744 S. Lumpkin Street

  

Athens, GA 30606

If to Tenant:   

Synageva BioPharma Corp.

  

128 Spring Street

  

Lexington, MA 02421

  

Attention: Eugene Kim, Esq.

 

All notices shall be effective upon delivery. Any party may change his notice
address upon written notice to other parties.

 

30. MISCELLANEOUS

 

(A) This Lease contains the entire agreement of the parties hereto, and no
representations, inducements, promises or agreements, oral or otherwise, between
the parties not embodied herein, shall be of any force or effect. No subsequent
alteration, amendment, change or addition to this Lease, shall be binding upon
Landlord or Tenant unless reduced to writing and signed by Landlord and Tenant.

 

(B) Landlord and Tenant each represents and warrants to the other that no broker
has been engaged or employed relating to this Lease, and shall each indemnify
and hold harmless the other from any claim for brokerage or other commission
arising from or out of any breach of the foregoing representation and warranty.

 

(C) This Lease shall be governed in accordance with the laws of the State of
Georgia.

 

(D) Landlord represents and warrants that the Premises is not subject to a
mortgage, deed to secure debt, deed of trust or similar financing encumbrance.
In the event that during the Term, Landlord shall elect to subject the Premises
so such financing, Tenant agrees to execute and deliver to Landlord a reasonable
form of subordination, nondisturbance and attornment agreement which shall
confirm that (i) this Lease is subordinate to the interest of the lender named
therein, and (ii) that in the event of foreclosure of any such mortgage under
the power contained herein, Tenant will attorn to and accept such lender as its
landlord under this Lease for the balance of the remaining term of the Lease, so
long as such lender agrees not to disturb Tenant’s rights under the Lease.

 

(E) For the avoidance of doubt, Tenant may place walk-in refrigerators and
back-up generators on the back side of the building, occupying up to ten (10) of
the



--------------------------------------------------------------------------------

existing parking spaces. Tenant may also extend the backside driveway to allow
trucks with trailers to back up to the access on the back side of the building.
Landlord hereby consents to such use and/or alteration.

 

31. SPECIAL STIPULATIONS

 

Any special stipulations are set forth in the attached Attachment 1, which is
incorporated herein by reference. Insofar as said Special Stipulations conflict
with any of the foregoing provisions, said Special Stipulations shall control.

 

Tenant acknowledges that Tenant has read and understands the terms of this Lease
and has received a copy of it.

 

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seal.

 

LANDLORD: Barrett Investment Properties, LLC, a Georgia limited liability
company By:    

Name:     

Title:      TENANT:

Synageva BioPharma Corp., a Delaware corporation

By:    

Name:     

Title:     



--------------------------------------------------------------------------------

ATTACHMENT 1

 

1. LANDLORDS WORK

 

The Premises shall be delivered to Tenant on or before January 31, 2012, with
the following work (the “Landlord’s Work”) having been completed by Landlord at
Landlord’s expense: (a) the following existing interior improvements upon the
Premises shall have been demolished and removed: everything from classroom 1,
and the locker rooms through to the warehouse (b) Landlord shall have brought
natural gas to the building, with a line approximately 2/1/2 inches and with
natural gas medium pressure (5 psi); and (c) the Premises shall be in broom
clean condition. No work will commence until Tenant has received all necessary
permits.

 

2. PERMITS

 

In the event that Tenant determines, in its discretion, that it will be unable
to obtain all permits required by applicable governing authorities to allow
Tenant to construct and operate a biomedical research facility and laboratory
within the Premises, Tenant shall have the right to terminate this Lease by
written notice to Landlord, which termination shall be effective upon receipt by
Landlord of such notice. In such event, Tenant shall pay to Landlord as a
termination fee, an amount equal to the Rent which would have been payable from
the date of such termination through the end of the then-current Term, and
Landlord shall accept such payment in lieu of any other payments or claims.



--------------------------------------------------------------------------------

Exhibit A

 

LOGO [g262321g84m52.jpg]

 